Citation Nr: 1444903	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  09-43 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 2, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for an eye disorder to include as secondary to diabetes mellitus type 2.

3.  Entitlement to a compensable rating for service connected for degenerative joint disease of the left (major) hand status-post fracture of the left ring finger with ankylosis of the left ring finger distal interphalangeal joint with residual scar.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1970.  He had subsequent service in the Oklahoma Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from
rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma.

In June 2013, a video hearing was held before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript has been uploaded to his Veterans Benefits Management System (VBMS) electronic claims file. 

In an October 2013 decision, the Board granted the Veteran's petitions to reopen previously denied claims for service connection for diabetes mellitus, type 2, to include as due to Agent Orange and eye disorder, to include as secondary to diabetes mellitus type 2.  The Board remanded the underlying service connection claims for these disabilities and the increased rating claim on appeal to the RO for additional development.  The requested development has been completed and the appeal has returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to further appellate consideration of the claims for service connection for diabetes mellitus, to include as due to Agent Orange exposure and eye disability, to include as secondary to diabetes mellitus, type 2, and entitlement to a compensable rating for degenerative joint disease of the left (major) hand status-post fracture of the left ring finger with ankylosis of the left ring finger distal interphalangeal joint with residual scar, the Board finds a remand is necessary in order to afford the Veteran's representative, Oklahoma Department of Veterans Affairs, an opportunity to review the Veteran's VBMS electronic claims file and complete a VA Form 646 or equivalent written argument that addresses these issues. 

The Veteran is represented by the Oklahoma Department of Veterans Affairs.  The record does not contain a VA Form 646 or any other indication that the Veteran's VBMS electronic claims file was made available to the Veteran's representative for review prior to certification to the Board.  The VA Manual indicates that a Form 646 is not required for remanded appeals when new evidence is not submitted or the appeal was remanded by the Board solely for the assembly of medical records.  See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 28(c) (December 9, 2004).  In this case, however, a Form 646 is required because additional evidence, consisting of a March 2014 Joint Services Records and Research Center (JSRRC) response and May 2014 Scars and Hand and Fingers VA examination report, were added to the record pursuant to the directives contained within the Board's October 2013 remand.  (See JSRRC's March 2014 response and May 2014 VA Scar and Hand/Finger examination report, received and uploaded to the Veteran's VBMS electronic claims file March 29, 2014 and September 5, 2014, respectively).

The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2013).  The United States Court of Appeals for the Federal Circuit has recently held that Veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process. Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, his representative, Oklahoma Department of Veterans Affairs, should have an opportunity to review the new evidence added to the record and provide argument in response to the continued denial of the service connection and increased rating claims on appeal.

Accordingly, the case is REMANDED for the following action:

Afford the Veteran's representative, Oklahoma Department of Veterans Affairs, an opportunity to review the Veteran's VBMS electronic claims file and complete a VA Form 646 or equivalent written argument on the service connection and increased rating issues on appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


